In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                              _________________

                               NO. 09-19-00210-CR
                              _________________

                 MICHAEL CLINT WALLACE JR., Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                      On Appeal from the 1A District Court
                             Tyler County, Texas
                            Trial Cause No. 13,018
________________________________________________________________________

                                      ORDER

      Michael Clint Wallace Jr. appealed his conviction for continuous sexual abuse

of a child. The court reporter informs the Court that part of the record might be lost.

Appellant contends he timely requested the record, a significant portion of the record

has been lost due to no fault of appellant, and the lost portions are necessary to the

appeal’s resolution. See Tex. R. App. P. 34.6(f). The State requests an abatement for



                                          1
factual development of the record to determine if the records are truly lost or

destroyed and appellant is entitled to a new trial.

      It is, therefore, ordered that the appeal is abated and the case is remanded to

the trial court for further proceedings to determine if: (1) the appellant has timely

requested a reporter’s record; (2) if, without the appellant’s fault, a significant

portion of the court reporter’s notes and records has been lost or destroyed; (3) if the

lost, destroyed, or inaudible portion of the reporter’s record is necessary to the

appeal’s resolution; and (4) if the lost, destroyed, or inaudible portion of the

reporter’s record cannot be replaced by agreement of the parties. See Tex. R. App.

P. 34.6(f). The trial court is directed to forward to the Court of Appeals a record of

the proceedings conducted pursuant to this order, including a supplemental

reporter’s record containing any hearings conducted by the trial court and a

supplemental clerk’s record containing any orders and findings of fact and

conclusions of law. The supplemental records are due January 17, 2020. The appeal

will be reinstated without further order of this Court when the supplemental clerk’s

and reporter’s records are filed.

      ORDER ENTERED December 18, 2019.
                                                      PER CURIAM


Before Kreger, Horton, and Johnson, JJ.

                                           2